DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 03/23/2021 is acknowledged.  Claims 1-22 have been amended. Claims 1-22 are pending in this application.

Claim Objections
The claims below are objected to because of the following informalities:  
In claim 1, the preamble should end with a colon instead of semicolon.
Claim 1 should read “to drive the at least one turbocharger compressor; and[[;]]” 
Claim 1 should read “wherein the at least one generator is configured as a starter generator” and “the power turbine is in communication with an inlet”
Claim 16 should read “a start up mode and a power generation comprises the steps of…wherein [[a]] the power generation mode comprises the steps of…”
Claim 16 should read “increasing a pressure of a heat transfer fluid [[to]] using the power turbine configured to work as a compressor at the start up mode to obtain a compressed heat transfer fluid; channeling the compressed heat transfer fluid to a heating element to increase a temperature of the compressed heat transfer fluid;” and “transferring the heat transfer fluid to the turbocharger compressor for increasing the pressure of the heat transfer fluid; pressurizing the heat transfer fluid by the turbocharger compressor to obtain the compressed heat transfer fluid; channeling the compressed heat transfer fluid to the heating element for increasing the temperature of the compressed heat transfer fluid” for grammatical and consistency reasons.
Claim 17 should read “wherein the start up mode further comprises the step of”
Claim 18 should read “[[the]] a power turbine inlet”
Claim 20 should read “[[an]] a heating element outlet”
Claim 21 should read “providing the heat in the solar generating system by using a heat exchanger disposed at [[an]] a heating element outlet”
Claim 22 should read “an electrical grid”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the at least one turbocharger compressor is configured to receive and expand the heated compressed heat transfer fluid” (emphasis added). It is indefinite how a compressor is configured to expand the fluid. As best understood from the disclosure, it appears that the bolded element should be “turbine” instead, and the claim will be read as such for examination purposes. Claims 2-15 and 22 are also rejected by virtue of dependency.
Claim 19 recites “further comprising the step of obtaining the heat from a heat exchanger configured to provide the heat from an external heat source.” It is indefinite if the heat exchanger here refers to the heating element in claim 16, or to some other element. As best understood from the disclosure, it is interpreted as the former. Examiner suggests amending to “wherein the heating element is a heat exchanger configured to provide the heat from an external heat source, and further comprising the step of obtaining the heat from the heat exchanger.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 12-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethier et al. US 2015/0322857 in view of Zohar et al. US 2011/0283700.
Regarding claim 1, Ethier discloses (see Figs. 40-45):
A power generating system for generating electricity and providing heat comprising; 
at least one generator (“Generator”) for generating the electricity; 
a heating element (“Combustor”) for heating a heat transfer fluid (air); 
a turbocharger comprising at least one turbocharger turbine (“Core Turbine”) and at least one turbocharger compressor (“Compressor”), wherein the at least one turbocharger compressor is adapted to receive and pressurize the heat transfer fluid to obtain a heated compressed heat transfer fluid, and the at least one turbocharger turbine is coupled to the at least one turbocharger compressor, wherein the at least one turbocharger compressor (read as turbine, see 112b) is configured to receive and expand the heated compressed heat transfer fluid coming from the heating element (“Combustor”) to drive the at least one turbocharger compressor (see Fig. 38); and
a control unit configured to control the power generating system by comparing thermophysical properties obtained from more than one sensor placed in the power generating system with predetermined data in the control unit [0111] [0113] [0148], wherein 
the at least one generator configured as a starter generator (“Generator (run as motor)”) for supplying a power (“Power In”) to operate a power turbine (“Power Turbine”) at a startup mode wherein the startup mode is an intermediate transition stage between a stationary state of the power generating system and a power generation mode (“at startup an electric motor can drive the power turbine that effectively acts as a compressor” [0141] Fig. 40); 
the power turbine in communication with an inlet of the power generating system (the power turbine is in fluid communication with a compressor inlet, a power turbine inlet, as well as a backside cooling blade inlet), wherein the power turbine is configured to work as a compressor at the start up mode wherein the power turbine is configured to rotate with the starter generator at a same speed wherein the starter generator is mechanically connected with the power turbine (“at startup an electric motor can drive the power turbine that effectively acts as a compressor” [0141] Fig. 40, and “cooling blades (107) on the back of the power turbine rotor opposite the power turbine rotor blades (117). The cooling blades (107) effectively act as a compressor” [0137] Figs. 33-35); and 
a compressor bypass valve (see valve in annotated Figs. 40 and 41 below) is configured for controlling a flow rate of the heat transfer fluid and routing the heat transfer fluid to the heating element (“Combustor”) by allowing the heat transfer fluid to bypass the at least one turbocharger compressor (“Compressor”) at the start up mode (Fig. 40, [0142-0143]).

    PNG
    media_image1.png
    517
    495
    media_image1.png
    Greyscale

Ethier is silent regarding:
A solar power generating system.
Zohar teaches:
A solar power generating system (solar power plant 102 heated via solar receiver 120, and optionally via combustor 126 as needed).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Ethier as taught by Zohar to provide a solar heating element for the advantage of reducing or eliminating combustor fuel consumption and the associated emissions in favor of clean renewable solar energy.

Regarding claim 2, the combination of Ethier and Zohar teaches:
wherein the starter generator is configured to supply the power to the power turbine until the starter generator reaches a predetermined speed corresponding to a predefined algorithm in the control unit at the start up mode (until engine idle speed, Ethier [0141-0142]).

Regarding claim 3, the combination of Ethier and Zohar teaches:
wherein the power turbine provided at the inlet of the solar power generating system (at the power turbine inlet and the cooling blade inlet) is connected with the starter generator (see Ethier Figs. 40-41).
The combination of Ethier and Zohar as set forth above is silent regarding:
wherein the power turbine is located in a region before the heat transfer fluid enters the at least one turbocharger compressor.
However, Zohar further teaches:
wherein the power turbine 118 (turbine 118 corresponds to both the turbocharger turbine that drives the turbocharger compressor and the power turbine that drives the generator) is located in a region before the heat transfer fluid enters the at least one turbocharger compressor 110 (via fluid recirculation, see Fig. 7).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Ethier and Zohar as set forth with the further teachings of Zohar for the advantages of eliminating emissions to the atmosphere and the need to filter incoming air from the atmosphere as in an open cycle, while also enabling the use of heat transfer fluids other than air.

Regarding claim 4, the combination of Ethier and Zohar teaches:
wherein the heat transfer fluid routed from a power turbine outlet (air from power turbine cooling blades [0137]) is injected to either the heating element (“Combustor”) or the at least one turbocharger compressor in the solar power generating system (Ethier Figs. 40-41, [0142-0143]).

Regarding claim 5, the combination of Ethier and Zohar teaches:
wherein the solar power generating system is configured to recirculate the heat transfer fluid to the power turbine (Ethier Figs. 40-41, [0142-0143], air from power turbine cooling blades is routed to the combustor and then recirculated back to the power turbine).

Regarding claim 6, the combination of Ethier and Zohar teaches:
wherein the heating element is at least one solar collector 120 (Zohar).

Regarding claim 9, the combination of Ethier and Zohar teaches:
a second heat exchanger (“Heat Exchanger” in Fig. 43, which is also one of two “Heat Mixing Method” in Fig. 45 in which fluid streams from other locations are also used) positioned at an outlet of the heating element (“Combustor”) and/or an outlet of the at least one turbocharger turbine (“Core Turbine”) for providing the heat outside of the solar power generating system (see Ethier Figs. 43 and 45, [0145-0150]).

Regarding claim 12, the combination of Ethier and Zohar teaches:
wherein the heat transfer fluid is an ambient air (Ethier [0141-0143]).

Regarding claim 13, the combination of Ethier and Zohar as set forth above is silent regarding:
wherein the heat transfer fluid is a non-corrosive and non-flammable gas.
However, Zohar further teaches:
wherein the heat transfer fluid is a non-corrosive and non-flammable gas (helium, carbon dioxide, [0026] [0069]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected a non-corrosive and non-flammable gas in the combination of Ethier and Zohar as set forth above as further taught by Zohar, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use; MPEP 2144.07.

Regarding claim 14, the combination of Ethier and Zohar teaches:
wherein the power turbine (“Power Turbine”) is mechanically connected with a power generator shaft (see shaft between power turbine and generator) and aerodynamically coupled with the turbocharger (“Compressor” and “Core Turbine”; see fluid coupling indicated by arrows) (Ethier Figs. 38-45).

Regarding claim 15, the combination of Ethier and Zohar teaches:
pipes and cavities for transmitting the heat transfer fluid to more than one element of the solar power generating system (Ethier Fig. 24, [0129-0130]).

Regarding claim 16, Ethier discloses (see Figs. 40-45):
A method of generating electricity and providing heat in a power generating system comprising a start up mode (Fig. 40) and a power generating mode (Fig. 41), wherein the start up mode further comprising the steps of: 
requiring the electricity from a battery or a grid (“Power In”; “Micro-grid” Fig. 26) to a starter generator (“Generator (run as motor)”) to rotate a power turbine (“Power Turbine”) (“at startup an electric motor can drive the power turbine that effectively acts as a compressor” [0141] Fig. 40); 
increasing a pressure of a heat transfer fluid (air) to the power turbine configured to work as a compressor at the start up mode to obtain a compressed heat transfer fluid (“at startup an electric motor can drive the power turbine that effectively acts as a compressor” [0141] Fig. 40, and “cooling blades (107) on the back of the power turbine rotor opposite the power turbine rotor blades (117). The cooling blades (107) effectively act as a compressor” [0137] Figs. 33-35); 
channeling a power turbine outlet heat transfer fluid to a heating element (“Combustor”) to increase a temperature [0142-0143] [0137]; 
routing the compressed heat transfer fluid heated by the heating element (“Combustor”) to a turbocharger turbine (“Core Turbine”), wherein the turbocharges turbine drives a turbocharger compressor (“Compressor”) (see Fig. 38); 
controlling and adjusting a flow rate of the compressed heat transfer fluid via at least one valve (see valve in annotated Figs. 40 and 41 below) continuously in the power generating system by a control unit [0142-0143]; 
wherein a power generation mode further comprising the steps of (Fig. 41): 
passing the heat transfer fluid through the power turbine (“Power Turbine”) causing the power turbine to rotate; 
rotating the starter generator (“Generator”) by the power turbine to generate the electricity (“Power Out”); 
transferring the heat transfer fluid to the turbocharger compressor (“Compressor”) for increasing the pressure; 
pressurizing the heat transfer fluid by the turbocharger compressor (“Compressor”) to obtain the compressed heat transfer fluid; 
channeling the turbocharger compressor outlet heat transfer fluid to the heating element (“Combustor”) for increasing the temperature of the compressed heat transfer fluid; 
directing the compressed heat transfer fluid heated by the heating element (“Combustor”) to the turbocharger turbine (“Core Turbine”); 
expanding the compressed heat transfer fluid heated by the heating element in the turbocharger turbine (“Core Turbine”) for driving the turbocharger compressor (Fig. 38); 
controlling and adjusting the flow rate of the compressed heat transfer fluid via the at least one valve (see valve in annotated Figs. 40 and 41 below) continuously in the power generating system by the control unit [0142-0143].

Ethier is silent regarding:
A solar power generating system.
Zohar teaches:
A solar power generating system (solar power plant 102 heated via solar receiver 120, and optionally via combustor 126 as needed).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Ethier as taught by Zohar to provide a solar heating element for the advantage of reducing or eliminating combustor fuel consumption and the associated emissions in favor of clean renewable solar energy.

Regarding claim 17, the combination of Ethier and Zohar teaches:
wherein the start up mode further comprising the step of discharging the heat transfer fluid by partially sending to the turbocharger compressor for compensating an excess suction (vacuum-induced suction at compressor inlet [0141]), wherein the excess suction is determined by predetermined data in the control unit (Ethier [0141] [0111]).

Regarding claim 18, the combination of Ethier and Zohar teaches:
recirculating, at least partially, from a turbocharger turbine (“Core Turbine”) outlet to the power turbine (“Power Turbine”) inlet (Ethier Figs. 40-45).

Regarding claims 20-21, the combination of Ethier and Zohar teaches:
providing the heat in the solar power generating system by directly ejecting the heat transfer fluid (see exhaust heat stream ejected and mixed with dilution air in Fig. 42, the mixing with dilution air being one of two “Heat Mixing Method” in Fig. 45 in which fluid streams from other locations are also used) from an heating element (“Combustor”) outlet and/or a turbocharger turbine (“Core Turbine”) outlet for providing the heat for external applications requiring use of the heat (see Ethier Figs. 42 and 45, [0145-0150]).
providing the heat in the solar generating system by using a heat exchanger (“Heat Exchanger” in Fig. 43, the heat exchanger being the other of two “Heat Mixing Method” in Fig. 45 in which fluid streams from other locations are also used) from an heating element (“Combustor”) outlet and/or a turbocharger turbine outlet (“Core Turbine”) for providing the heat for external applications requiring use of the heat (see Ethier Figs. 43 and 45, [0145-0150]).

Regarding claim 22, the combination of Ethier and Zohar teaches:
wherein the solar power generating system is configured to generate the electricity for electrical grid (“Micro-grid” Ethier Fig. 26).

Claim(s) 7-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethier et al. US 2015/0322857 in view of Zohar et al. US 2011/0283700 as applied to claims 3 and 16 above, respectively, and further in view of Tamaura et al. US 2009/0173337.
Regarding claims 7-8 and 19, the combination of Ethier and Zohar is silent regarding:
wherein the heating element is at least one heat exchanger.
wherein the at least one heat exchanger is configured to utilize the heat obtained from at least one external heat source.
obtaining the heat from a heat exchanger configured to provide the heat from an external heat source.
Tamaura teaches (see Fig. 25):
wherein the heating element is at least one heat exchanger 102.
wherein the at least one heat exchanger 102 is configured to utilize the heat obtained from at least one external heat source 101.
obtaining the heat from a heat exchanger 102 configured to provide the heat from an external heat source 101.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the heating element in the combination of Ethier and Zohar (direct solar heating by a solar receiver 120, Zohar) with that taught by Tamaura (indirect solar heating in a heat exchanger 102 using a solar-heated heat storage medium) for the advantage of eliminating the consumption of fuel even during nighttime and periods of low insolation, and generate power at all hours of the day using only solar thermal energy (Tamaura [0258] [0264]). 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethier et al. US 2015/0322857 in view of Zohar et al. US 2011/0283700 as applied to claim 3 above, and further in view of Miles WO 2016/172266.
Regarding claims 10-11, the combination of Ethier and Zohar is silent regarding:
wherein the heating element further comprises a heat transfer enhancement material.
wherein the heat transfer enhancement material is a foam made of a metal.
Miles teaches (see Fig. 3):
wherein the heating element further comprises a heat transfer enhancement material 320.
wherein the heat transfer enhancement material 320 is a foam made of a metal (“metallic or graphite foams” [0025]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Ethier and Zohar with that of Miles for the advantage of more effectively trapping and absorbing light to produce heat for heating the fluid flowing therethrough (Miles [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        12/07/2022